DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on January 04, 2022.

Response to Arguments
Applicant's arguments filed January 04, 2022 have been fully considered but they are not persuasive.

Applicant respectfully asserts that the prior art combination does not meet the limitation “…wherein, when mounted on a vehicle, the detection sensor is mounted on the crankcase at a position which is higher than one cylinder that is at a rearmost position of the vehicle…”.

The Examiner respectfully submits that first, it is noted that in Tosaka Annotated Fig. 3 below the rear most position of the engine was shown with regards to the lower piston. Further on, because the Examiner relied on Antcliff for the teaching that in FIG. 1, it is preferred that tone wheel 80 and sensor assembly 46 be configured on a crankshaft web associated with the rearmost piston assembly 50 of engine 20. And also, Tosaka Annotated Fig. 3 below shows detection sensor (76) that is adjacent to the crankshaft and is higher than at least one cylinder as shown in Tosaka Annotated Fig. 3 below.

The Examiner respectfully will maintain claims 1-7 rejections below under 35 U.S.C. 103.

Disposition of Claims
Claims 1-8 are pending in this application.
Claims 1-7 are rejected and Claim 8 is objected.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tosaka – (US 6,318,320 B1), in view of YANAGISAWA – (JP 2000-283010 A), further in view of Antcliff – (US 5,965,806 A).

With regard to claim 1, Tosaka (Fig. 3) disclose:
E) comprising: 
a crankcase (27L, 27R) that defines a crank chamber (28), 
a crankshaft (29) that has a crank housed in the crank chamber (28) and is rotatably supported on the crankcase (27L, 27R),
a cylinder block (B) that is joined to the crankcase (27L, 27R) and defines a plurality of cylinders (six cylinders) in a horizontally-opposed arrangement (Col 3, ln 22-30), 
in each of the cylinders (six cylinders), respectively, a connecting rod (30L, 30R) that is linked to a piston (25L, 25R) housed individually in each of the cylinders via a small end thereof and is linked to a crank pin of the crankshaft (29) via a big end connected to the small end by a shaft part,
a to-be-detected body (75) that rotates integrally with the crankshaft (29), and 
a detection sensor (76) is made to face a trajectory of the to-be-detected body (75), and generates a pulse signal in response to movement of the to-be-detected body (75) (Col 10, ln 41-50),
wherein, when mounted on a vehicle, the detection sensor (76) is mounted on the crankcase (Fig. 3: 27L, 27R) between
a vertical plane (Fig 3: plane in/out of page that goes through crankshaft center) that includes a rotational axis of the crankshaft (29) and is orthogonal to a cylinder axis (cylinder longitudinal axis) of the cylinder and
a cylinder (right-most 26L) that is at a rearmost position of a vehicle.
As seen below (Tosaka Annotated Fig. 3 below), the sensor is between the vertical plane and the cylinder in question.



    PNG
    media_image1.png
    916
    1022
    media_image1.png
    Greyscale

Tosaka Annotated Fig. 3

But Tosaka does not explicitly and/or specifically meet the following limitations: 
(A) a detection sensor that extends through the crankcase from an upper face of the crankcase

However, regarding limitation (A) above, YANAGISAWA (Annotated Fig. 13 below) discloses a to-be-detected body (154) that rotates integrally with the crankshaft (12), and a detection sensor (153) that extends through the crankcase (99R) from an upper face of the crankcase 99R), is made to face a trajectory of the to-be-detected body (154), and generates a pulse signal in response to movement of the to-be-detected body (154).

    PNG
    media_image2.png
    709
    1252
    media_image2.png
    Greyscale

YANAGISAWA Annotated Fig. 13

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine of Tosaka incorporating a crank angle detection sensor extending through the crankcase, as taught by YANAGISAWA, as it is a known technique at least for providing sensor access and thus within the capability of one having ordinary skill.

Further on, regarding the limitation “the detection sensor being mounted on the crankcase between a vertical plane that includes a rotational axis of the crankshaft and is orthogonal to a cylinder axis of the cylinder and a cylinder that is at a rearmost position of a vehicle”, as discussed above, under the guidelines of broadest reasonable interpretation, Tosaka indeed satisfies this feature. 
However, in order to most expeditiously advance prosecution, the following alternate rejection is set forth:

Regarding, “wherein, when mounted on a vehicle, the detection sensor is mounted on the crankcase at a position which is higher than one cylinder that is at a rearmost position of the vehicle”, Antcliff teaches among other things that as indicated in FIG. 1, it is preferred that tone wheel 80 and sensor assembly 46 be configured on a crankshaft web associated with the rearmost piston assembly 50 of engine 20.  It has been discovered torsionals of engine 20 induce less sensor noise when wheel 80 is mounted to this location as compared to locating tone wheel 80 on one of the more forward webs 70b-70f or 72b-72f.  Nonetheless, it is envisioned that wheel 80 may be located in different locations along crankshaft 60 in other embodiments (Antcliff Col. 6, ln 37-48).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the proposed system by relocating the sensor such that it is on a shortest line between the vertical plane and cylinder in question, such that it is mounted on the crankcase between a vertical plane that includes a rotational axis of the crankshaft and is orthogonal to a cylinder axis of the cylinder and a cylinder that is at a rearmost position of the vehicle, as taught by Antcliff, as it is a known technique at least for reducing sensor noise and thus within the capability of one having ordinary skill.

With regard to claim 2, Tosaka in view of YANAGISAWA and Antcliff disclose the internal combustion engine according to claim 1, and further on Tosaka in view of YANAGISAWA and Antcliff also discloses:
wherein when mounted on a vehicle, the to-be-detected body is disposed between a pair of journals at the rearmost position of the vehicle within the crank chamber, and the detection 

With regard to claim 3, Tosaka in view of YANAGISAWA and Antcliff disclose the internal combustion engine according to claim 1, and further on Tosaka in view of YANAGISAWA and Antcliff also discloses:
wherein the to-be-detected body is integrated with a crank web of the crank.

With regard to claim 4, Tosaka in view of YANAGISAWA and Antcliff disclose the internal combustion engine according to claim 3, and further on Tosaka in view of YANAGISAWA and Antcliff also discloses:
wherein the crank web is formed so as to have a circular outline without having an opening of an oil passage on an outer peripheral edge thereof.

With regard to claim 5, Tosaka in view of YANAGISAWA and Antcliff disclose the internal combustion engine according to claim 4, and further on Tosaka in view of YANAGISAWA and Antcliff also discloses:
wherein the big end of the connecting rod has a first half body that is continuous from the shaft part and a second half body that sandwiches the crank pin between the second half body and the first half body and wherein the second half body is fastened to the first half body by a bolt.

With regard to claim 6, Tosaka in view of YANAGISAWA and Antcliff disclose the internal combustion engine according to claim 1, and further on Tosaka in view of YANAGISAWA and Antcliff also discloses:
wherein the detection sensor comprises a main body that is inserted into a through hole formed in the crankcase and faces the crank chamber via a detection part at an extremity thereof, a connector that is joined to the main body and is disposed in a space outside the crankcase, and a fastening piece that is joined to the main body and is fastened to an outer face of the crankcase.

With regard to claim 7, Tosaka in view of YANAGISAWA and Antcliff disclose the internal combustion engine according to claim 2, and further on Tosaka in view of YANAGISAWA and Antcliff also discloses:
wherein the to-be-detected body is integrated with a crank web of the crank.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747